Opinión disidente en parte del
Juez Asociado Señor Santana Becerra
en la cual concurren el Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Belaval y Her-nández Matos
San Juan, Puerto Rico, 15 de marzo de 1966
La recurrente Caribbean Refining Co. es una empresa en el comercio interestatal. Su producción le exige trabajar los 7 días de la semana y las 24 horas del día. El día lo trabaja en 3 turnos de 8 horas cada uno comenzando el *350primero a las 11:00 P.M. hasta las 7:00 A.M., de 7:00 A.M. a 3:00 P.M. el segundo y de 3:00 P.M. a 11:00 P.M. el tercero. Hasta el 11 de enero de 1956 el programa de tra-bajo de la recurrente era uno de 5 días consecutivos de labor y 2 días consecutivos de descanso. Hasta ahí, nunca hubiera surgido el presente litigio. En 11 de enero de 1956 la recu-rrente abandonó el anterior programa y estableció uno de 6 días consecutivos de trabajo y 2 días consecutivos descanso. Aquí surgió la razón del litigio por cuanto es fácil ver que dicho programa de trabajo y descanso así integrado cubre un período de 8 días o sea, sobrepasa la semana natural de 7 días en que está dividido el tiempo.
En 18 de marzo de 1957 la recurrente y sus obreros suscribieron un convenio colectivo. En lo aquí pertinente se dispuso en dicho convenio de la siguiente manera: (Art. IV) :
“(a) Semcma de Trabajo. — Para los empleados que regular-mente trabajan de día la semana de trabajo consistirá de 168 horas consecutivas comenzando a las 12:01 A.M. el lunes y terminando a los 12:00 M. del domingo siguiente.
“Para aquellos empleados que trabajan en turnos, la semana de trabajo comenzará al principio de aquel turno regularmente fijado que empieza en o antes de las 12:00 M. del domingo y termina el siguiente lunes en la mañana. Dicha semana laborable consistirá de 168 horas consecutivas terminando el domingo siguiente a la fecha de su comienzo.
“(b) Día de Trabajo. — El día normal de trabajo consistirá de ocho (8) horas de trabajo durante cualquier período de (24) horas consecutivas.
“(d) Turnos. — Por la presente, y hasta nuevo aviso de la Compañía, se observarán los siguientes horarios:



*351Se acordó en el referido convenio que se pagaría extra a tiempo y. medio cualquier hora trabajada en exceso de 8 al día y cualquier hora trabajada en exceso de 40 horas en cualquier semana y a tiempo doble toda hora trabajada en el séptimo día consecutivo trabajado.
Ante las consecuencias trascendentales que se le han que-rido imprimir a este caso, según nuestros autos, particular-mente por los amici curiae que se han unido a la recurrente en apoyo de que se revoque la sentencia dictada por el Tribunal Superior que sostuvo a los obreros en la reclamación objeto del recurso; ante los temores del alegado efecto adverso y perturbador que en el expediente se le atribuye al fallo que se revisa, de ser sostenido, sobre la industria en Puerto Rico, y pareciéndome que en gran medida la cuestión liti-giosa que está aquí envuelta se ha sacado de su propio marco reducido y se ha llevado a proporciones que realmente no tienen en la discusión que el récord ofrece de la misma junto al problema siempre en pie del adecuado acomodo entre la legislación del trabajo de Puerto Rico y la de los Estados Unidos en las controversias de salarios — problema éste que a mi juicio no tiene en realidad mucho que ver en la presente contienda — me parece necesario y apropiado que la contro-versia quede expuesta en lo que verdaderamente es, y se sepa qué envuelve y qué no envuelve la cuestión litigiosa ante el Tribunal según fue fallada. Veamos:
En 29 de julio de 1958 un grupo de 58 obreros de la recurrente, luego se unieron muchos más, interpuso querella judicial y alegó que la recurrente les había requerido trabajar en turnos rotativos en la forma y manera en que aparecía en un programa de trabajo acompañado a la querella, sobre el cual no hay disputa. Que en innumerables ocasiones, si-guiendo dicho programa de trabajo, los querellantes habían sido requeridos a trabajar durante 6 días consecutivos a la semana sin que las horas trabajadas en exceso de 40 se les hubieran compensado a razón de tiempo y medio. Alegaron *352también que en innumerables ocasiones habían sido reque-ridos para trabajar el día de descanso sin que las horas así trabajadas les fueran compensadas a doble tiempo. En su contestación la recurrente negó estos hechos aunque admitió la existencia del programa de trabajo unido a la querella. Levantó una serie de defensas afirmativas. La Sala senten-ciadora celebró una vista sobre las cuestiones de derecho envueltas en el pleito y recibió prueba en relación con dichas cuestiones de derecho. En 18 de septiembre de 1959 dictó sentencia.
Fue de opinión la Sala sentenciadora, correctamente, (1) que comenzando la semana de trabajo inmediatamente des-pués del día de descanso, la semana en una industria cubierta por la Ley de Normas Razonables de Trabajo federal termina cuando el obrero ha trabajado 40 horas; y si dichas 40 horas fueron trabajadas en períodos de 8 horas cada día, las tra-bajadas después del 5to. día serían extras y el patrono viene obligado a pagarlas a razón de tiempo y medio de confor-midad con el disponiéndose del Art. 5 de la Ley Núm. 379 de 1948. Concluyó la Sala, correctamente a la luz de la prueba, que en el plan de trabajo de la recurrente solamente dos veces cada 8 semanas los 6 días consecutivos de labor caían dentro de su semana de trabajo y que en su funciona-miento práctico la semana de trabajo creada por la deman-dada siempre era de 6 días de 8 horas. En su sentencia la Sala ordenó a la recurrente pagar las cantidades que adeu-dara computadas a base de compensar las horas trabajadas durante el 6to. día consecutivo de trabajo contados desde el día inmediatamente después del día de descanso, a razón de tiempo y medio, y las horas trabajadas por los querellantes en el día de descanso, séptimo día, a tipo doble. Se condenó a la recurrente a satisfacer la cantidad de $35,733.37 por *353concepto de la compensación a tiempo y medio por el 6to. día consecutivo de trabajo; $12,962.89 por razón del séptimo día o día de descanso trabajado en relación con el turno Núm. 1, menos $3,578.89 a deducirse por compensación reci-bida, para un total de $45,117.37, más la penalidad dispuesta por ley y honorarios.
Para no ocuparme más de ello, quiero expresar desde ahora que los querellantes no tienen derecho a la compensa-ción extra de $12,962.89 fijada por la Sala por razón de labor en el séptimo día o día de descanso, y en ese aspecto estoy conforme con la opinión del Tribunal (Parte III). Para reclamar por razón de trabajo en el día de descanso, los querellantes dividieron el primer turno de 11:00 P.M. a 7:00 A.M. en dos días de trabajo distintos, uno cubriendo la hora de 11:00 a 12:00 y otro las 7 horas restantes. Ello es improcedente por cuanto el día de 8 horas de trabajo comenzaba a las 11:00 P.M. y no a las 12:00. Seguiré expo-niendo mi criterio sólo en lo referente a la compensación de tiempo y medio por razón del 6to. día consecutivo de trabajo.
He aquí la semana de trabajo y el programa que implantó la recurrente y el cual no está en.disputa:



*354De un estudio de la anterior gráfica que representa la semana de trabajo establecida por la recurrente según lo dicho, comenzando a las 11:00 P.M. del domingo para ter-minar 168 horas después (7 días de 24 horas) a las 11:00 P.M. del próximo domingo, surgen varias observaciones y se ameritan varias conclusiones:
(1) Distinta a las demás, la 9na. semana vuelve a repro-ducir una situación idéntica a la de la primera. La situación se desenvuelve por lo tanto, en un ciclo de 8 semanas.
(2) En la Ira. semana de este ciclo el 6to. día- conse-cutivo de trabajo cae dentro del marco de domingo a domingo y, según la prueba, se concedió paga extra por dicho día.
(3) En la 2da. semana del ciclo el 6to. día consecutivo cae sábado, dentro del marco de domingo a domingo y tam-bién se pagó extra por dicho día.
(4) En la 3ra. semana del ciclo el 6to. día consecutivo del período de trabajo se sale del marco de la semana de do-mingo a domingo y cae en la 4ta. semana que le sigue, y dicho día se funde o identifica con el 1er. día regular de labor de esta última.
(5) En la 4ta. semana del ciclo el 6to. día consecutivo del período de trabajo cae en la 5ta. que le sigue y se funde o identifica con el 2do. día regular de trabajo de esta última.
(6) En la 5ta. semana del ciclo el 6to. día consecutivo del período de trabajo cae en la 6ta. que le sigue y se funde o identifica con el 3er. día regular de trabajo de esta última.
(7) En la 6ta. semana del ciclo el 6to. día consecutivo del período de trabajo cae en la 7ma. que le sigue y se funde o identifica con el 4to. día regular de trabajo de ésta.
(8) En la 7ma. semana del ciclo el 6to. día consecutivo del período de trabajo cae en la 8va. que le sigue y se funde o identifica con el '5to. día regular de trabajo de esta última semana.
Es un hecho indisputable y así lo declaró el Sr. Eugene R. Cays, Vicepresidente de la compañía, que se pagó compensa-*355ción extra por el 6to. día en las semanas (1) y (2) y no se pa-gó en las semanas (3), (4), (5), (6), (7) y (8). (T.E, págs. 87, 88 y sgtes.) Observando la gráfica, aparentemente no creía la Compañía tener obligación de pagar horas a tiempo y medio en el período representativo de dichas 8 semanas, en adición a las horas extras en las primeras dos, ya que apare-cen 40 horas semanales. Ahí reside lo artificial de la situa-ción en detrimento del obrero.
Las 40 horas semanales en las semanas 3ra. a 8va. parten del supuesto, incierto en este caso, de que las semanas de tra-bajo del obrero comenzaban siempre en domingo con la semana calendario, y terminaban con ésta. Los hechos incontestables en el récord demuestran que ésa no era la realidad a partir del 11 de enero de 1956 en que se abandonó el programa inicial de 5 días consecutivos de trabajo y dos días de descanso, 7 días naturales, y se sustituyó por el de 6 días consecutivos de trabajo y dos días consecutivos de descanso, 8 días naturales consecutivos.
El comienzo de la semana de trabajo lo marca el retorno de nuevo, no importa en qué día, a la labor normal después de transcurrido el período unitario anterior de trabajo y descanso. En este caso la semana de trabajo de los obreros empezaba al volver ellos a la labor normal después de sus seis días corridos de trabajo y sus dos días de descanso corridos. Era inevitable, por lo tanto, si bien cronológica-mente muy lógico, que el día del comienzo de la semana se corriera cada vez bajo un programa que cubría 8 días natura-les consecutivos de trabajo y descanso en conjunto y no siete. Obsérvese en la gráfica cómo el primer día de trabajo en la segunda semana, después del descanso, no pudo caer otra vez en domingo como en la primera, y sí en lunes, y el de la 3ra. semana no comienza en lunes, si no en martes, y así sucesiva-mente. En un período de tiempo representativo de 8 semanas cada semana de trabajo comenzaba en un día sucesivo distinto. Los hechos incontestables demuestran que ésa era la realidad *356para el obrero, no la posición artificial asumida por la recu-rrente a los efectos del pago, de que toda semana de trabajo empezaba en un domingo y terminaba en el otro. Esta posición irreal produce el resultado de aparecer semanas de trabajo comenzadas con descanso en vez de labor (2da. y 3ra.), o días de descanso después de sólo un día de labor (4ta.), o de 2, 3 y 4 días (5ta., 6ta. y 7ma.), contrario a la realidad y a su propio programa que establecía una labor consecutiva durante 6 días. Dividiendo así artificialmente la semana de trabajo del obrero a los fines de la nómina para hacerla comenzar de nuevo, sin haber expirado, cada domingo, el 6to. día con-secutivo real y efectivamente trabajado en una semana se re-presentaba como un día de trabajo de paga ordinaria de la próxima. En este caso la jornada diaria era no menor de 8 horas (convenio colectivo) y por tanto 5 días consecutivos representaban 40 horas de labor. Siendo así, el 6to. día corrido trabajado por el obrero constituía un exceso de 40 horas.
Partiendo de la primera semana comenzada en domingo, la prueba indisputable en el récord que es la gráfica desmiente cualquier pretensión de la Compañía en el sentido de' que los obreros no trabajaran siempre 6 días consecutivos — 8 horas en exceso de 40 — antes de disfrutar de sus períodos de descanso para comenzar de nuevo la labor de una próxima semana de trabajo. En el transcurso de tiempo representativo de 8 semanas, cada dos meses, la gráfica demuestra como hecho incontestable que se trabajaron siete semanas o períodos de 6 días consecutivos de labor o exceso de 40 horas, y en 5 de dichas semanas el sexto día o exceso de 40 horas no se pagó a tiempo y medio bajo el patrón artificial de semana calen-dario aplicado por la recurrente.
La Sec. 7(a) de la Ley de Normas Razonables del Con-greso, — 29 U.S.C.A. see. 207 — dispone que excepto lo provisto en la misma ningún patrono empleará a cualquiera de sus empleados dedicado al comercio o a la producción de bienes para el comercio por una semana de trabajo mayor de 40 *357horas, a menos que tal empleado reciba compensación por su trabajo en exceso de las horas antes especificadas a un tipo no menor de vez y media del tipo regular al que está empleado. (2)
El Reglamento federal de esta Ley, Sec. 778.2, dispone en su apartado (c) que la semana de trabajo del empleado es un período fijo que se repite regularmente de 168 horas — 7 períodos consecutivos de 24 horas. (3) —“No tiene que coincidir con la semana del calendario, y puede empezar en cualquier día y a cualquier hora del día.” (Véase Ponce Ramos, etc. antes citado). “Una vez que el tiempo de comenzar la semana de trabajo del empleado se ha establecido, el mismo queda fijo, independientemente del horario trabajado por él. El comienzo de la semana puede cambiar si el propósito es que sea per-manente el cambio y no está ideado para evadir el requisito de paga extra de la ley.”
El apartado (d) del propio Reglamento dispone que cada semana se mantiene por sí sola; que la ley toma una sola semana como norma y no permite que se promedien horas en dos o más semanas, y que esto es así independientemente de que el empleado trabaje en un horario normal o en uno oscilan-te de turnos.
No asumo la posición de sostener que el sistema de turnos rotativos implantado por la recurrente fuera en violación de la ley y la reglamentación federal por ese solo hecho. En el sistema de turnos rotativos no reside el problema. El proble-ma reside en el hecho de que en cada período de 168 horas —7 períodos de 24 horas — que es la medida laboral unitaria de la Ley de Normas Razonables, e independientemente de en *358qué día de la semana comenzaban a transcurrir esas 168 horas hasta quedar extinguidas para repetirse de nuevo, los obreros trabajaban 8 horas — un sexto día — en exceso de 40, sin que, como manda la See. 7, se les pagara a tiempo y medio excepto en las dos ocasiones en 8 semanas en que bajo la representa-ción ficticia de la semana calendario, el transcurso de las 168 horas coincidía con el transcurso de la semana natural, coincidencia que el Reglamento expresamente dispone no tiene que existir.
El pago del salario a base de una semana de trabajo ficticia de domingo a domingo logrado mediante el mecanismo de dividirle artificialmente al obrero su jornada real de labor consecutiva de 6 días en semanas calendario distintas era contrario a la ley y la reglamentación federal que no permite tal separación. El Reglamento toma cada semana o período de 168 horas consecutivas por sí mismo, y separadamente, como la base unitaria para determinar la jornada en exceso de 40 horas en cada período trabajado. De otro modo la See. 7 de la Ley sería inoperante y su mandato de compensa-ción extra quedaría al capricho de la distribución que en la nómina un patrono quisiera hacer de la jornada trabajada, logrando que desaparezca artificialmente, como en este caso, cualquier exceso de 40 horas en un período básico de 168 ó semana de trabajo.
Aparte de que los obreros pidieran o no los turnos rota-tivos, (4) en los cuales ya expresé que no reside el problema, nada en los autos demuestra que bajo el sistema de 6 días de trabajo en lugar del anterior de 5, ellos convinieran o acepta-ran la forma ya descrita para calcular su salario semanal. Cualquier renuncia expresa o implícita a la compensación adi-cional que dispone la See. 7 sobre el exceso de 40 horas sería contraria al interés público e inoficiosa. En el convenio co-lectivo acordaron, por el contrario, que toda hora en exceso de 40 se pagaría a tiempo y medio.
*359Se observa por el Tribunal que bajo el sistema anterior hasta enero de 1956 la recurrente no venía obligada a pagar horas extras y en el nuevo sistema, “cuando menos”, tenía que pagar 16 horas extras cada 8 semanas, como si el cam-bio redundara en beneficio del obrero. Eso era correcto al principio por la razón obvia que el obrero trabajaba sólo 5 días en cada período de 168 horas, no más de 40 horas. Bajo el sistema posterior la recurrente implantó una semana de 6 días consecutivos de 8 horas diarias de labor, claramente en exceso de 40 horas. En el transcurso de 8 semanas venía ella obligada a pagar tiempo y medio en siete períodos trabajados o por 56 horas en total y no por 16 horas solamente. La gráfica retrata objetivamente esa realidad, así como el hecho de que los obreros siempre trabajaron seis días corridos antes de disfrutar del período de descanso y comenzar de nuevo la labor.
Estimo que no debería revocarse en este aspecto el fallo de la Sala sentenciadora dado a la luz de un enjuiciamiento realista de esos hechos en el récord. Las reclamaciones del salario obrero como todas aquellas otras controversias que surgen al amparo de una política pública con propósitos definidos, requieren enfoques- y resultados fundamentalmente prácticos por sobre el refinamiento técnico, así como la in-dividuación de cada caso a la luz de sus hechos y circunstan-cias propias, para hacer valer mejor la política pública en-vuelta.
En nuestra presente economía que para el interés puerto-rriqueño es una primordialmente de salario y consumo, el salario del trabajador es de la mayor importancia. Constituye el flujo vital de esa economía. Debe ser preferible aquella interpretación o aplicación del derecho que en sus efectos prácticos conceda al salario el máximo de la protección que le dan las leyes aplicables del Congreso y las del Estado Libre Asociado de Puerto Rico por cuanto, aparte consideraciones de orden humano, el obrero nuestro consume para su diaria *360subsistencia de un país donde el salario del trabajador algo más que duplica el suyo, teniendo que absorber como consumi-dor la carga de ese mayor salario en el costo del producto que consume, aumentada además por el costo de fletes de la marina que también mejor paga a sus obreros. (5)
Por razón de ciertas constancias del expediente de este Tribunal en revisión, creo oportuno dejar clarificado, según mencioné al principio, que ésa ha sido la cuestión litigiosa dentro de sus verdaderos lindes y no más allá de su propio ámbito. No pasa de ser una acción para hacer valer el derecho de unos obreros del comercio interestatal a recibir su paga extra de tiempo y medio que les conceda la See. 7(a) de la Ley de Normas federal por cada exceso de 40 horas a la semana o 6to. día consecutivo que trabajaron, derecho que les negó la recurrente bajo su particular manera de liquidar-les la semana de labor.
En el fallo de la Sala sentenciadora no está envuelto pro-blema otro alguno de mayor trascendencia o complejidad en la esfera obrero-patronal. No se reclamó ni se concedió paga extra a tipo mayor que el tiempo y medio de la See. 7 (a) de la Ley federal. No hay cuestión de salario mínimo presente, ni de decreto mandatorio o convenio colectivo en relación al salario mínimo; ni hay controversia a resolver en cuanto a si, expuesto en las palabras de un amicus curiae, “¿basta que exista un convenio colectivo o un decreto que fije los salarios que deben pagarse en una fábrica o industria cubierta por la Ley Federal de Horas y Salarios para que resulte inaplicable el ‘disponiéndose’ del referido Artículo 5 de la Ley 379?”, cuestión ésta que se dice afecta grandemente la industrializa-ción; ni la controversia envuelve problema alguno en cuanto al Art. 5 de la Ley Núm. 379 de 1948 y su “disponiéndose” en *361su relación con las industrias bajo la Ley de Normas federal por cuanto el derecho de estos obreros a paga de tiempo y medio surge de la referida Sec. 7 federal y no de ley nuestra; ni nada hay en el fallo del tribunal de instancia, de ser con-firmado, ante la verdadera controversia, como tampoco lo hubo en el de Porto Rico Coal Co. v. Tribunal Superior, 91 D.P.R. 89 (1964), que amenace el programa de industrialización de Puerto Rico, temor éste que con alguna frecuencia se aduce como un quinto argumento en relación con los pleitos de salarios y que sin la necesaria base en los hechos y sin sen-tido de selección, podría redundar en un argumento de clase en la serena disposición judicial de estas controversias. Básico como es para nuestro pueblo el programa de industrialización, no toda controversia de salario ni todo fallo sosteniendo una reclamación de salario como el de este caso ha de afectar necesariamente dicho programa. (6)
Este caso tal vez deba advertir a los obreros del comer-cio interestatal en la mesa de contratación colectiva de los efectos, en cuanto a la compensación extra de la See. 7 de la Ley de Normas Razonables del Trabajo federal, de un plan de trabajo de seis días consecutivos de labor y dos días consecu-tivos de descanso dentro del marco de la semana calendario, como el aquí puesto en práctica por la recurrente.
En mi opinión la sentencia recurrida debería ser confir-mada en este aspecto.

 Véanse Reglamento federal de la Ley de Normas Razonables de Trabajo, Sec. 778.2(c), (d); y Ponce Ramos v. Fajardo Sugar Co., 85 D.P.R. 599 (1962), caso éste citado varias veces por la propia recurrente con aprobación.


 “Except as otherwise provided in this section, no employer shall employ any of his employees who is engaged in commerce or in the production of goods for commerce for a workweek longer than forty hours, unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed.”


“An employee’s workweek is a fixed and regularly recurring period of 168 hours — seven consecutive SU-howr periods.” (Énfasis nuestro.)


 Véase T.E. también a las págs. 90 y sgtes.


En declaración ante un sub-comité de Trabajo del Senado de Estados Unidos el Sr. David Dubinsky expresó el 14 de agosto pasado que en febrero de 1965, un año, el salario promedio en la industria manufacturera en Puerto Rico era de $1.23, comparado con $2.59 en Estados Unidos, una diferencia por hora de $1.36. — El Imparcial, 6 de septiembre de 1965.


En el caso de Porto Rico Coal sólo estaba envuelta la compensa-ción extra en exceso de 8 horas en un día. No había problema de paga por la semana de trabajo, íederal o nuestra. Como marinos, aquellos obreros estaban expresamente excluidos por la propia Ley de Normas Razonables de Trabajo de toda protección en cuanto a paga extra. Ante situación así en que los obreros quedaban fuera del radio de acción federal estábamos en libertad de darles la protección máxima que dispone la legis-lación nuestra y les compensamos a doble tiempo el trabajo en exceso de 8 horas al día.